IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41220
                         Summary Calendar


WILLIAM DEXTER WHITE,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.
                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-655
                       --------------------
                         September 9, 1999

Before REAVLEY, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Dexter White, Texas prisoner No. 545599, seeks a

certificate of appealability (COA) to appeal the district court’s

denial of his 28 U.S.C. § 2254 petition.    White did not timely

appeal the denial of § 2254 relief and he does not challenge the

district court’s determination that he has not demonstrated

excusable neglect or good cause for his failure to do so.     See

FED. R. APP. P. 4(a)(1), (5).   Accordingly, we DISMISS THE APPEAL

for want of appellate jurisdiction.

     APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.